BY THE COURT.
Epitomized Opinion
Action to recover possession of land claimed by the state as part of the canal system. Question of title rests upon surveys of engineers in recent years. In order to obtain an accurate description it is necessary to ascertain the original water line of the canal. There are certain bulk heads which are located on the water line of the canal which still exist in a fair state of preservation. The court of appeals held:
1. That these bulk-heads may be considered monuments and a straight line between these points may be taken as the original water line of the canal.
2. The defendant should be given a reasonable time to remove the building owned by him and constructed upon the land of the state.